Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendments to claims 1, 9, and 13 and the cancellation of claim 8.

Response to amendments
The amendment filed on 05/26/2022 has been considered. All of the drawing, specification, and claim objections and the 112b rejections have been overcome. The amendment to claims 1, 9 and 13 necessitated corresponding amendment to the rejection of the claims. This action is final necessitated by amendments. 

Response to Arguments
The applicant’s arguments filed on 05/26/2022 have been fully considered but they are not persuasive.

Regarding claim1; the examiner respectfully points out that the prior art Harold T. Pehr (US-5137260-A) used in the claim rejection 35 USC § 102 of claim 1 met all of the limitations as claimed in the claim set filed on 11/12/2018.

The examiner respectfully points out the following inaccuracies as stated in page 9 of the applicant remarks:

“having a tongue 28 that includes a lower pawl 31 corresponding to the claimed catch element and an upper pawl 30 corresponding to the claimed protruding member”

 As stated on page 6 of the non-final office action, Pehr teaches claimed limitation “a U-shaped cantilever member” as the collective of parts 30 to 35 while the claimed limitation “a catch element” is taught by Pehr through the collective of parts 28 and 44, and the claimed limitation “a protruding member” is taught by the portion extending from the forefront of slot 48 to hook onto bump 47, and as shown in figs 4-5. Where parts 30-35 construct the U-shaped formation that performs the deflection function, while the collective of parts 28 and 44 are integrated into the U-Shaped formation and perform the function of restriction or blocking, and the protruding member (the portion extending from the forefront of slot 48 to hook onto bump 47) latches both the cap and the container body and aids in resisting the flexure of the U-shaped formation.
The examiner respectfully points out, and in accordance with the claim set filed on 11/12/2018, that the structural limitation “the protruding member comprising a disc element” was claimed in the dependent claim 8 and not in the independent claim 1 as stated on page 9 of the applicant remarks. 

The prior art Pehr teaches all of the claimed limitations of claim 1. But Pehr does not teach the claimed limitation “a disc element” as claimed in the dependent claim 8. The prior art Charles A.  Pratt (US-0396429-A) teaches a door catch connection mechanism made of disc I and a spring catch G attached to the jamb of the door, or vice versa, the spring catch G is of a C shape with its free ends curved outwardly to guide and secure disc I upon closing of the door (figs. 1-2 and 3). The door catch connection mechanism of Pratt can be used to secure desks, book-cases, dressers, wash-stands, screens etc.. Both prior arts Pehr and Pratt teach known connection mechanism in the form of latches that are used to secure enclosures (such as a child resistant container, a door and its jamb, or a book-case). 

Thus, the prior art Pratt complements the drawbacks of Pehr and teaches the claimed structural limitation “a disc element” and “a pair of retention arms”. Therefore, the prior art Pehr and Pratt used in the claim rejection of claims 1 and 8 met all of the limitations as claimed in the claim set filed on 11/12/2018.

The examiner recognizes that obviousness may be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case it is obvious to combine Harold T. Pehr (US-5137260-A) and Charles A.  Pratt (US-0396429-A) to overcome the drawbacks of the child resistant container with flush latched closure of Pehr as claimed “the protruding member comprising a disc element” by teaching the limitation “a disc element”, because a connection mechanism in the form of a catch design which is made of a disc that is retained by the arms of a  C shaped catch is well known in the art of connection mechanisms and offers inexpensive means for improved security where the retention arms allow for easy insertion of the disc but greatly resist accidental pull-out of the disc.
Regarding applicant’s arguments of claim 1, the examiner respectfully points out that the applicants’ arguments are more limiting than the claim language whereas the claim language used is broad, although the claims are interpreted in light of the specifications, limitations from the specifications are not read into the claims. 
Claims 1-7 and 9-14 remain rejected and as detailed in the 35 USC § 103 claim rejection section below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harold T. Pehr (US-5137260-A), hereinafter Pehr, In view of Charles A.  Pratt (US-0396429-A), hereinafter Pratt

Regarding claim 1, 
While Pehr teaches a plastic arrangement (col. 5, line 7-10 and line 32-33; container 1) comprising: 
a first plastic component (3), 
a second plastic component (2), and 
a plastic lock mechanism (figs. 4-5; 5 and 29, collectively) for fastening the second plastic component to the first plastic component, 
the plastic lock mechanism comprising: 
a first lock unit (5) comprising: 
a U-shaped cantilever member (30-35 collectively) being integrally connected to the second plastic component, 
a catch element (28 and 44 collectively) being integrally connected to the U-shaped cantilever member, and 
a catch element retention part (29 and 43 collectively) being integrally connected to the first plastic component, and 
a second lock unit (the connection mechanism made of 47, 48, and the portion extending from the forefront of slot 48 to hook onto bump 47, collectively) comprising: 
a protruding member (the portion extending from the forefront of slot 48 to hook onto bump 47) being integrally connected to the U-shaped cantilever member, and 
a protruding member retention part (47) being integrally connected to the first plastic component, 
wherein 

the plastic lock mechanism provides a released position (fig. 5) and a locked position (fig. 4), wherein Page 3 of 102016PO2119WOUSPATENT 

in the released position, the catch element is positioned in an unfastened position (col. 6, line 40-42; upper pawl 30 of latch tongue 28 moves to a flexed-away position from the latch bar 29 to expose the gripping edge 43 as the shield edge 44 moves to a position by backing-away from under the latch bar 29), wherein the catch element is positioned such that the catch element retention part does not block the catch element and the protruding member is positioned such that the protruding member retention part does not hold the protruding member for unfastening the second plastic component from the first plastic component (fig. 5), 

in the locked position, the catch element is positioned in a fastened position (col. 6, Line 62-68; latch tongue 28 is placed in an up-standing position) wherein the catch element retention part blocks the catch element for fastening the second plastic component to the first plastic component (fig. 4), and 

the protruding member retention part holds the protruding member for keeping the catch element in the fastened position (fig. 4; snap bump 47 takes its position by latching onto slot 48 and the portion that extend from forefront of slot 48 and hooks onto bump 47, while shield edge 44 moves into its position underneath the latch bar 29 to be flush with the gripping edge 43 when tongue 28 is at its up-standing position),

But Pehr fails to teach the protruding member comprising a disc element
Pratt teaches the protruding member comprises a disc element (figs. 1-5; the disc and catch connection mechanism includes a disc shaped member where disc I  is secured in between the curved guide arms of spring-catch G)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have switched the second lock unit connection mechanism that includes a bump 47, slot 48, and the portion extending from the forefront of slot 48 that hooks onto bump 47 as disclosed by Pehr and exchange it with the catch and disc-shaped connection mechanism and as disclosed by  Pratt because both mechanism are known removable connection mechanism that would yield the same results and perform the same, changing one known connection mechanism for another known connection mechanism is known in the art and does not pose an inventive step.

Regarding claim 3, 
Pehr as modified above teaches the plastic arrangement according to claim 1, wherein the plastic lock mechanism is adapted such that a first end portion of the U-shaped cantilever member (figs. 4-5; the end of upper pawl 30 next to latch tongue 28) is pushed away from a second end portion of the U-shaped cantilever member (figs. 4-5; the upper fulcrum end 35 as it connects to the side wall 8) for placing the plastic lock mechanism in the locked position (fig. 4).

Regarding claim 4, 
Pehr as modified above teaches the plastic arrangement according to claim 1, wherein the plastic lock mechanism is adapted such that a first end portion of the U-shaped cantilever member (figs. 4-5; the end of the upper pawl 30 located above latch tongue 28) is pushed towards to a second end portion of the U-shaped cantilever member (figs. 4-5; the upper fulcrum end 35 as it connects to the side wall 8) for placing the plastic lock mechanism in the released position (fig. 5).

Regarding claim 5, 
Pehr as modified above teaches the plastic arrangement according to claim 1, wherein in the locked position, the catch element retention part (29 and 43 collectively) blocks a plastic component unfastening movement of the catch element (fig. 4-5; the upwards movement of the latch tongue 28 along the vertical direction is blocked by the latch bar 29 and shield edge 44) in a first direction (Fig. 4-5; vertical direction along the length of the second plastic component 2), and 
wherein the protruding member retainer part restricts a protruding member unfastening movement of the protruding member (figs. 1-5; the disc and catch connection mechanism greatly resist accidental pull-out of the disc) in a second direction (Figs. 4-5; horizontal direction along the width of the second plastic component 2).

Regarding claim 6, 
Pehr as modified above teaches the plastic arrangement according to claim 5, wherein the second direction is perpendicular to the first direction (figs. 4-5; the vertical and horizontal directions extend at 90 degrees apart from each).
Regarding claim 7, 
Pehr as modified above teaches the plastic arrangement according to claim 3, wherein the protruding member is positioned between the catch element and the first end portion of the U-shaped cantilever member (figs 4-5; the portion extending from the forefront of slot 48 to hook onto bump 47 is located between the shield edge 44 and the end of the upper pawl 30 that is above latch tongue 28).

Regarding claim 9, 
Pehr as modified above teaches the plastic arrangement according to claim 1, wherein the protruding member retention part comprises a pair of retention arms (figs. 1-2 and 3; free curved ends of spring-catch G), the retention arms and the disc element provide a socket and ball connection mechanism (figs 1-2 and 3;  disc I moves into the free curved ends of the spring-catch G to form a socket and ball connection mechanism and to lock the enclosure).

Regarding claim 10,
Pehr as modified above teaches the plastic arrangement according to claim 1 further comprising a deflection limiter part (17, 20, 28-29, 32, 37, 42, 44, 47-48, and the portion extending from the forefront of slot 48 to hook onto bump 47 collectively) for restricting the movement of the U-shaped cantilever member (figs. 1-5).

Regarding claim 11, 
Pehr as modified above teaches the plastic arrangement according to claim 1 further comprising a plastic living hinge (4) for connecting the first plastic component to the second plastic component (fig. 2).

Regarding claim 12, 
For the purpose of examination, the claimed phrase “produced by plastic injection moulding.” is being treated as a product by process limitation, where the “the first plastic component, the second plastic component, and the plastic lock mechanism” are the produced structures. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  

Pehr as modified above teaches the plastic arrangement according to claim 1., wherein the first plastic component, the second plastic component, and the plastic lock mechanism (figs. 4-5) are plastic.

Regarding claim 14, 
Pehr as modified above teaches the plastic arrangement according to claim 4, wherein the protruding member is positioned between the catch element and the first end portion of the U-shaped cantilever member (figs 4-5; the portion extending from the forefront of slot 48 to hook onto bump 47 is located between the shield edge 44 and the end of the upper pawl 30 that is above latch tongue 28).


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harold T. Pehr (US-5137260-A), hereinafter Pehr, In view of Tsukui Toshimitsu et al. (JP-H09136970-A), hereinafter Toshimitsu

Regarding claim 2, 
While Pehr as modified above teaches the plastic arrangement according to claim 1. But Pehr fails to teach wherein the first plastic component, the second plastic component, and the plastic lock mechanism comprise polypropylene material that is filled with talc.

Toshimitsu teaches the first plastic component, the second plastic component, and the plastic lock mechanism comprise polypropylene material (Abstract; para. 3-29; first and second synthetic resin, e.g. polypropylene, having different elongation, bending modulus, and weight) that is filled with talc (abstract; para. 3-29; inorganic filler e.g. talc).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic material used in the components that are disclosed by Pehr by using the molded synthetic resin product that is made by the injection molding of two mixed synthetic resins, including mixing two types polypropylene each of which has a specific elongation, weight, and bending modulus with a third synthetic resin that is selected from one of rubbers, elastomers and polyethylenes, the three materials are mixed and molded with an inorganic filler such as talc or calcium carbonate as disclosed by Toshimitsu because it is known in the art to use polypropylene resins and talc to manufacture a product with improved deflection that can resist cracking even when external forces are applied during assembly and costumer usage.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harold T. Pehr (US-5137260-A), hereinafter Pehr, 

Regarding claim 13, 
While Pehr teaches a plastic housing (a child resistant container having a flush latched hinged closure), the plastic housing comprising:
the plastic arrangement according to claim 1 comprising: 
the first plastic component configured as a plastic first housing portion (figs. 1; plastic cap formation 3 is part of the child resistant container), 
the second plastic component, and configured as a plastic second housing portion (fig. 1; plastic body formation 2 is part of the child resistant container),
and
the plastic lock mechanism for fastening the plastic second housing portion to the plastic first housing portion (figs. 1-5; latch structure 5 and latch bar 29 secures the cap onto the container body)
While Pehr teaches the structure of a plastic housing (a container having a flush latched hinged closure) that is used for dispensing prescription drugs. But Pehr is silent on an electronic component. 

One skilled in the art would understand the Pehr device would function equally as well for storing an electronic device as well as it does for the intended purpose of storing prescription drugs. 

Therefore, it would have been obvious for one of ordinary skill the art at the time the invention was made to use the plastic housing as disclosed by Pehr to store an electronic component since it is known that storing electronic devices in plastic housings adds to the protection of the electronic devices by increasing the safety and security of the electronic devices during the transportation and handling of the electronic devices.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:

Fred V. Honnold (US-3819294-A) teaches a propeller type fan that is self-location on a fan motor shaft. the fan is molded in one piece from suitable plastic material such as talc-filled polypropylene.  The invention avoids assembly problems such as loose blades and imbalance, and protects the motor shaft from corrosion.
Grace Mercado et al.  (US-20150210444-A1) teaches a container for holding granular product or powdered material. the invention includes a container, a latch, a plastic tub, and a lid. the invention provides a tamper proof a closure before the first opening.
Douglas S. Martin et al. (US-6761279-B1) teaches a package for viscous foodstuff that includes an injection blow-molded thermoplastic container and a push-on motion with resealable flip-up hinged lid. The invention provides for a moisture and oxygen-resistant mechanical seal.
VICTOR CO. OF JAPAN LTD. (JP-S52132728-U) teaches a plastic door closure including a disc shaped locking portion fitted into a female-type jaw holding member. The invention offers a cost effective and simple design.
Tamura Y. (JP-2006104882-A) teaches a door latch including a plastic disc that is pushed into a U-shaped holder with two arms in a claw formation. The invention offers a door latch that is easy to insert into its holder and resist unintentionall unlatching of the door.
Woodrow S. Wilson (US-4759455-A) teaches a child resistant dispensing closure including a closure member, a lid member, and a living hinge. The invention offers a lid member that does not interfere with the closure member when the lid is in the open position.
Duane Sawer (US-7798348-B2) teaches a child resistant closure including a base, a flip-top cap, a first and second latch-release pads, and a living hinge. The flip-top cap cannot be reopened unless first and second latch-release pads are depressed by the user.
Karl Wilfert (US-2761722-A) teaches a locking mechanism for a motor vehicle door, including a cylindrical rubber buffer that slides into a stop part with two arms. The invention provides an easy to install and simple locking mechanism that prevents rattling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675            
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675